      Case 4:21-cv-00472 Document 17 Filed on 09/07/21 in TXSD Page 1 of 1




                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION
                                 §
PABRINY THORNTON,                §
           Plaintiff             §
                                 § Case No.: 4:21-cv-00472 H
v                                §
                                 §
NEHLS FOR CONGRESS,              §
           Defendant             §
                                 §
                                 §

                                  STIPULATION OF DISMISSAL

       AND NOW, pursuant to Federal Rule of Procedure 41, Plaintiff Pabriny Thornton and

Defendant Nehls for Congress hereby stipulate to the dismissal of this matter with each party

bearing its own fees and costs.



                              SO STIPULATED:

                              /s/ Jacob U. Ginsburg
                              Jacob U. Ginsburg, Esq.
                              Kimmel & Silverman, P.C.
                              30 E. Butler Pave.
                              Ambler, PA 19002
                              Tel: 215.540.8888
                              jginsburg@creditlaw.com
                              teamkimmel@creditlaw.com

                              /s/ Austin Whately
                              Austin Whately, Esq.
                              Najvar Law Firm
                              2180 North Loop West, Ste. 255
                              Houston TX 77018
                              Tel: (281) 410-2003
                              austin@najvarlaw.com


Dated: September 7, 2021
